Exhibit 10.29

 

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended. 

 

THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO SUCH SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

 

KEMPHARM, INC.

 

WARRANT TO PURCHASE COMMON STOCK

 

No. CS-1 October 25, 2018

 

Void After October 24, 2023

 

This Certifies That, for value received, KVK Tech, Inc. (or its permitted
assigns, the “Holder”), is entitled to subscribe for and purchase at the
Exercise Price (as defined below) from KemPharm, Inc., a Delaware corporation, a
Delaware corporation (the “Company”), up to the Exercise Number (as defined
below) of shares of Common Stock of the Company (the “Common Stock”) on the
terms and subject to the conditions set forth below.

 

This warrant (this “Warrant”) is being issued pursuant in connection with the
License Agreement (as defined below).

 

The number of shares of Common Stock that the Holder may purchase by exercising
this Warrant is the Exercise Number, subject to adjustment pursuant to the terms
herein, including but not limited to adjustment pursuant to Section 5 below.

 

1.     Definitions. As used herein, the following terms shall have the following
respective meanings:

 

(a)     “Exercise Number” shall initially mean zero shares of Common Stock. The
Exercise Number shall (i) increase by 125,000 shares of Common Stock on the
first date when Net Sales (as defined in the License Agreement) under the
License Agreement is equal to or greater than [*] in a Rolling Year (as defined
in the License Agreement); (ii) increase by 125,000 shares of Common Stock on
the first date when Net Sales (as defined in the License Agreement) under the
License Agreement is equal to or greater than [*] in a Rolling Year (as defined
in the License Agreement); (iii) increase by 125,000 shares of Common Stock on
the first date when Net Sales (as defined in the License Agreement) under the
License Agreement is equal to or greater than [*] in a Rolling Year (as defined
in the License Agreement); and (iv) increase by 125,000 shares of Common Stock
on the first date when Net Sales (as defined in the License Agreement) under the
License Agreement is equal to or greater than [*] in a Rolling Year (as defined
in the License Agreement). The achievement of any milestone under the terms of
this Warrant shall be determined in accordance with the terms of the License
Agreement in the sole discretion of the Company’s board of directors.
Notwithstanding anything herein to the contrary, the Exercise Number shall
increase only once for each milestone described in clauses (i) through (iv) of
this definition and the aggregate number of shares of Common Stock issuable
under this Warrant shall not be greater than 500,000 shares, subject to
adjustment described herein.

 

 

--------------------------------------------------------------------------------

 

 

(b)     “Exercise Period” shall mean the period commencing with October 25, 2018
and ending upon the earlier to occur of (i) five (5) years from the date hereof;
or (ii) the date that is 60 days following the termination of the License
Agreement, unless sooner terminated as provided below.

 

(c)     “Exercise Price” shall mean $2.30 per share, subject to adjustment
pursuant to the terms herein, including but not limited to adjustment pursuant
to Section 5 below.

 

(d)     “Exercise Shares” shall mean the shares of the Common Stock issuable
upon exercise of the Warrant, subject to adjustment pursuant to the terms
herein, including but not limited to adjustment pursuant to Section 5 below.

 

(e)     “License Agreement” shall mean that certain collaboration and license
agreement, dated as of October 25, 2018, by and between the Company and the
Holder, as the same may be amended and restated from time to time.

 

2.     Exercise of Warrant. The rights represented by the Warrant may be
exercised in whole or in part at any time during the Exercise Period, by
delivery of the following to the Company at its address set forth above (or at
such other address as it may designate by notice in writing to the Holder):

 

(a)     An executed Notice of Exercise in the form attached hereto;

 

(b)     Payment of the Exercise Price in cash or by check; and

 

(c)     The Warrant.

 

Upon the exercise of the rights represented by the Warrant, a certificate or
certificates for or evidence of book entry of the Exercise Shares so purchased,
registered in the name of the Holder or persons affiliated with the Holder, if
the Holder so designates, shall be issued and delivered to the Holder within a
reasonable time after the rights represented by the Warrant shall have been so
exercised.

 

The person in whose name any certificate or certificates for Exercise Shares are
to be issued upon exercise of the Warrant shall be deemed to have become the
holder of record of such shares on the date on which the Warrant was surrendered
and payment of the Exercise Price was made, irrespective of the date of delivery
of such certificate or certificates, except that, if the date of such surrender
and payment is a date when the stock transfer books of the Company are closed,
such person shall be deemed to have become the holder of such shares at the
close of business on the next succeeding date on which the stock transfer books
are open.

 

2

--------------------------------------------------------------------------------

 

 

2.1     Net Exercise. Notwithstanding any provisions herein to the contrary, if
the fair market value of one share of the Common Stock is greater than the
Exercise Price (at the date of calculation as set forth below), in lieu of
exercising the Warrant by payment of cash, the Holder may elect to receive
shares equal to the value (as determined below) of the Warrant (or the portion
thereof being canceled) by surrender of the Warrant at the principal office of
the Company together with the properly endorsed Notice of Exercise in which
event the Company shall issue to the Holder a number of shares of Common Stock
computed using the following formula:

 

X = Y (A-B)

A

 

Where     X =     the number of shares of Common Stock to be issued to the
Holder

 

 

Y =

the number of shares of Common Stock purchasable under the Warrant or, if only a
portion of the Warrant is being exercised, the portion of the Warrant being
canceled (at the date of such calculation)

 

 

A =

the fair market value of one share of the Common Stock (at the date of such
calculation)

 

 

B =

Exercise Price (as adjusted to the date of such calculation)

 

For purposes of the above calculation, the fair market value of one share of
Common Stock shall equal the closing sale price of the Common Stock on the
Nasdaq Stock Market, or such exchange upon which the Company’s Common Stock is
sold, on (i), if the date of exercise of the Warrant is a trading day on such
market, the date of exercise; or (ii) if the date of exercise of the Warrant is
not a trading day on such market, the last trading day prior to such exercise.
If the Company’s Common Stock is not sold on any such exchange, then the fair
market value shall be determined by the Company’s Board of Directors in good
faith.

 

3.     Covenants of the Company.

 

3.1     Covenants as to Exercise Shares. The Company covenants and agrees that
all Exercise Shares that may be issued upon the exercise of the rights
represented by the Warrant will, upon issuance, be validly issued and
outstanding, fully paid and nonassessable, and free from all taxes, liens and
charges with respect to the issuance thereof. The Company further covenants and
agrees that the Company will at all times during the Exercise Period, have
authorized and reserved, free from preemptive rights, a sufficient number of
shares of its Common Stock to provide for the exercise of the rights represented
by the Warrant. If at any time during the Exercise Period the number of
authorized but unissued shares of Common Stock shall not be sufficient to permit
exercise of the Warrant, the Company will take such corporate action as may, in
the opinion of its counsel, be necessary to increase its authorized but unissued
shares of Common Stock to such number of shares as shall be sufficient for such
purposes.

 

3.2     Notices of Record Date. In the event of any taking by the Company of a
record of the holders of any class of securities for the purpose of determining
the holders thereof who are entitled to receive any dividend (other than a cash
dividend which is the same as cash dividends paid in previous quarters) or other
distribution, the Company shall mail to the Holder, at least ten (10) days prior
to the date specified herein, a notice specifying the date on which any such
record is to be taken for the purpose of such dividend or distribution.

 

3

--------------------------------------------------------------------------------

 

 

4.     Representations of Holder.

 

4.1     Satisfaction of Obligations. The Holder represents and warrants that the
Company’s issuance of the Warrant to the Holder satisfies in full any and all
obligations of the Company to issue to the Holder any equity securities prior to
and as of the date hereof, whether in connection with the0 License Agreement or
otherwise, and that this Warrant represents in full any and all equity
securities of the Company to which the Holder is, or may be, entitled to receive
pursuant to or in connection with the License Agreement or any other arrangement
with the Company as of the date hereof.

 

4.2     Acquisition of Warrant for Personal Account. The Holder represents and
warrants that it is acquiring the Warrant and the Exercise Shares solely for its
account for investment and not with a view to or for sale or distribution of
said Warrant or Exercise Shares or any part thereof. The Holder also represents
that the entire legal and beneficial interests of the Warrant and Exercise
Shares the Holder is acquiring is being acquired for, and will be held for, its
account only.

 

4.3     Securities Are Not Registered.

 

(a)     The Holder understands that the Warrant and the Exercise Shares have not
been registered under the Securities Act of 1933, as amended (the “Act”) on the
basis that no distribution or public offering of the stock of the Company is to
be effected. The Holder realizes that the basis for the exemption may not be
present if, notwithstanding its representations, the Holder has a present
intention of acquiring the securities for a fixed or determinable period in the
future, selling (in connection with a distribution or otherwise), granting any
participation in, or otherwise distributing the securities. The Holder has no
such present intention.

 

(b)     The Holder recognizes that the Warrant and the Exercise Shares must be
held indefinitely unless they are subsequently registered under the Act or an
exemption from such registration is available. The Holder recognizes that the
Company has no obligation to register the Warrant or the Exercise Shares of the
Company, or to comply with any exemption from such registration.

 

(c)     The Holder is aware that neither the Warrant nor the Exercise Shares may
be sold pursuant to Rule 144 adopted under the Act unless certain conditions are
met, including, among other things, the existence of a public market for the
shares, the availability of certain current public information about the
Company, the resale following the required holding period under Rule 144 and the
number of shares being sold during any three month period not exceeding
specified limitations.

 

(d)     The Holder hereby represents and warrants that it constitutes an
accredited investor, as such term is defined under Regulation D promulgated
under the Act.

 

4.4     Disposition of Warrant and Exercise Shares.

 

4

--------------------------------------------------------------------------------

 

 

(a)     The Holder further agrees not to make any disposition of all or any part
of the Warrant or Exercise Shares in any event unless and until:

 

(i)     [Intentionally omitted.]

 

(ii)     There is then in effect a registration statement under the Act covering
such proposed disposition and such disposition is made in accordance with said
registration statement; or

 

(iii)     The Holder shall have notified the Company of the proposed disposition
and shall have furnished the Company with a detailed statement of the
circumstances surrounding the proposed disposition, and if reasonably requested
by the Company, the Holder shall have furnished the Company with an opinion of
counsel, reasonably satisfactory to the Company, for the Holder to the effect
that such disposition will not require registration of such Warrant or Exercise
Shares under the Act or any applicable state securities laws.

 

(b)     The Holder understands and agrees that all certificates evidencing the
shares to be issued to the Holder may bear the following legend:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER
THE ACT OR UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO
THE COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.

 

5.     Adjustment of Exercise Price. In the event of changes in the outstanding
Common Stock by reason of stock dividends, split-ups, recapitalizations,
reclassifications, combinations or exchanges of shares, separations,
reorganizations, liquidations, or the like, the number and class of shares
available under the Warrant in the aggregate and the Exercise Price shall be
correspondingly adjusted to give the Holder of the Warrant, on exercise for the
same aggregate Exercise Price, the total number, class, and kind of shares as
the Holder would have owned had the Warrant been exercised prior to the event
and had the Holder continued to hold such shares until after the event requiring
adjustment; provided, however, that such adjustment shall not be made with
respect to, and the Warrant shall terminate if not exercised prior to, the
events set forth in Section 7 below. The form of the Warrant need not be changed
because of any adjustment in the number of Exercise Shares subject to the
Warrant.

 

6.     Fractional Shares. No fractional shares shall be issued upon the exercise
of the Warrant as a consequence of any adjustment pursuant hereto. All Exercise
Shares (including fractions) issuable upon exercise of the Warrant may be
aggregated for purposes of determining whether the exercise would result in the
issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of a fractional share, the Company shall, in lieu of
issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying the then
current fair market value of an Exercise Share by such fraction.

 

5

--------------------------------------------------------------------------------

 

 

7.     Early Termination. In the event of, at any time during the Exercise
Period the Company effects any capital reorganization, or any reclassification
of the capital stock of the Company (other than a change in par value or from
par value to no par value or no par value to par value or as a result of a stock
dividend or subdivision, split-up or combination of shares), or the
consolidation or merger of the Company with or into another corporation (other
than a merger solely to effect a reincorporation of the Company into another
state), the sale (whether by tender offer or otherwise) of a majority of the
then outstanding shares of capital stock of the Company by its stockholders to a
single entity, or group of affiliated entities, or the sale or other disposition
of all or substantially all the properties and assets of the Company in its
entirety to any other person (any such transaction, a “Corporate Transaction”),
the Company shall provide to the Holder written notice of such Corporate
Transaction at the same time that the Company’s provides notice of such
Corporate Transaction to the holders of its Common Stock, and the Warrant shall
terminate unless exercised prior to the occurrence of such Corporate
Transaction.

 

8.     Reserved.

 

9.     No Stockholder Rights. The Warrant in and of itself shall not entitle the
Holder to any voting rights or other rights as a stockholder of the Company.

 

10.     Transfer of Warrant. Subject to applicable laws and the restriction on
transfer set forth on the first page of the Warrant, the Warrant and all rights
hereunder are transferable, by the Holder in person or by duly authorized
attorney, upon delivery of the Warrant and the form of assignment attached
hereto to any transferee designated by Holder. The transferee shall sign an
investment letter in form and substance satisfactory to the Company.

 

11.     Lost, Stolen, Mutilated or Destroyed Warrant. If the Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as the Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.

 

12.     Notices, etc. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed email or facsimile if sent
during normal business hours of the recipient, if not, then on the next business
day, (c) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one (1) day after deposit with
a nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications in connection with this
Warrant and each other warrant previously issued by the Company to the Holder
shall be sent to the Company at its Corporate headquarters and to Holder at the
address set forth on the signature page hereto or at such other address as the
Company or Holder may designate by ten (10) days advance written notice to the
other.

 

6

--------------------------------------------------------------------------------

 

 

13.     Governing Law. The Warrant and all rights, obligations and liabilities
hereunder shall be governed by the laws of the State of Delaware.

 

[signature page follows]

 

 

7

--------------------------------------------------------------------------------

 

 

 

In Witness Whereof, the Company and the Holder have caused the Warrant to be
executed as of October 25, 2018.

 

KemPharm, Inc.

 

By: /s/ R. LaDuane Clifton

 

Name: R. LaDuane Clifton

 

Title: Chief Financial Officer, Secretary and Treasurer

 

 

 

 

 

Holder:

 

KVK Tech, Inc.

 

 

 

Signature: /s/ Anthony P. Tabasso                    

 

Printed name: Anthony P. Tabasso

 

Title: Chief Executive Officer and General Counsel

 

Address:    KVK Tech, Inc.

110 Terry Drive

Newtown, PA 18940

Attn: Anthony P. Tabasso, CEO 

 

 

--------------------------------------------------------------------------------

 

 

NOTICE OF EXERCISE

 

TO: KemPharm, Inc.

 

(1)      ☐     The undersigned hereby elects to purchase __________ shares of
the Common Stock of KemPharm, Inc. (the “Company”) pursuant to the terms of the
attached Warrant, and tenders herewith payment of the exercise price in full,
together with all applicable transfer taxes, if any.

 

☐     The undersigned hereby elects to purchase __________ shares of the Common
Stock of KemPharm, Inc. (the “Company”) pursuant to the terms of the net
exercise provisions set forth in Section 2.1 of the attached Warrant, and shall
tender payment of all applicable transfer taxes, if any.

 

(2)     Please register said shares of Common Stock in the name of the
undersigned or in such other name as is specified below:

 

________________________

(Name)

 

________________________

________________________

(Address)

 

(3)     By executing below, the undersigned hereby represents, warrants and
covenants, as provided in Section 4 of the Warrant, effective as of the date
hereof, which Section 4 is incorporated herein by reference.

 

______________________________________________

(Date)

___________________________________________________________

(Signature)

___________________________________________________________

(Print name)

 

 

--------------------------------------------------------------------------------

 

 

ASSIGNMENT FORM

 

(To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)

 

For Value Received, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

Name: ____________________________________________________________________________________

(Please Print)

 

Address: ___________________________________________________________________________________

(Please Print)

 

Dated: __________, 20__

 

Holder’s

Signature: ____________________________________________________________

 

Holder’s

Address: ______________________________________________________________

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

 

 

 